Citation Nr: 1113431	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected cervical spine disorder.

2.  Entitlement to an increased rating for the Veteran's service-connected thoracolumbar spine disorder, rated as 10 percent disabling prior to January 25, 2010, and as 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1996 to May 2000. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that in a November 2010 rating decision the RO granted entitlement to a temporary 100 percent rating for the Veteran's thoracolumbar spine disability effective from May 28, 2008.  That disability was then assigned a 10 percent rating effective from July 1, 2008, and a 20 percent rating effective from January 25, 2010.  While this represents an increase in the rating on appeal it does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2009 the Board remanded the Veteran's claim for further development.  Unfortunately, the claims file reflects that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to increased ratings for his service-connected cervical and thoracolumbar spinal disorder.  The Board finds that additional development is necessary on these issues.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

The Veteran first claimed entitlement to service connection for back pain in June 2000.  Following a VA examination the RO issued an August 2000 rating decision, granting entitlement to service connection for a mid-thoracic disorder and assigning a 10 percent rating effective from May 22, 2000.  In December 2000 the Veteran filed a claim of entitlement to service connection for a cervical spine disorder.  A November 2001 rating decision denied entitlement to service connection for that condition, but the Veteran filed a Notice of Disagreement (NOD) in December 2001 and the RO granted entitlement to service connection for that condition in a May 2002 rating decision, assigning a 30 percent rating effective from May 22, 2000.  

In September 2003 the Veteran filed an increased rating claim for both her cervical and thoracolumbar spinal conditions.  A December 2003 rating decision denied entitlement to increased ratings.  The Veteran again claimed entitlement in October 2004.  This claim was denied in a January 2005 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in September 2005.  The RO issued a Statement of the Case (SOC) in April 2006, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2006.  The Veteran's claim first came before the Board in September 2009, at which time it was remanded for further development.  

Following this remand and the subsequent development the RO issued a November 2010 rating decision and accompanying Supplemental Statement of the Case (SSOC). That rating decision granted entitlement to a temporary 100 percent rating for the Veteran's thoracolumbar spine disability effective from May 28, 2008.  The thoracolumbar disability was then assigned a 10 percent rating effective from July 1, 2008, and a 20 percent rating effective from January 25, 2010.  While this represents an increase in the rating on appeal it does not constitute a full grant of all benefits possible and thus that issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In its September 2009 remand, the Board ordered an appropriate examination to determine the current severity of the Veteran's cervical and thoracolumbar spine disabilities.  This examination was conducted in January 2010.  The Veteran was found to have increased limitation of motion.  In addition, there was some indication that the Veteran may have associated neurological manifestations.  The examiner did not address this manifestations and the Board finds that some of the findings presented in the examination report are unclear.  

The examination report and the evidence submitted subsequently have thus raised more questions than they have answered.  For example, the overall record is unclear as to the nature and severity of any neurological manifestations secondary to either spine disability.  Furthermore, the precise extent of the Veteran's range of motion, with regard to both her cervical and thoracolumbar spine, is also still unclear. 

In addition, the Board notes that in her original Substantive Appeal (VA Form 9), submitted in June 2006, the Veteran stated that she wanted a hearing before a Veterans Law Judge.  In a July 2006 submission she indicated that she instead wanted a local hearing with a Decision Review Officer.  Records from October 2006 indicate that the Veteran opted for a VA examination in lieu of a DRO hearing.  In a second Substantive Appeal (VA Form 9), submitted in February 2007, the Veteran again indicated that she desired a local hearing before a member of the Board.  

Based on that record, the Board is unable to determine if the Veteran desires a hearing before the Board.  As such, the Board finds that a remand is warranted for clarification.  See 38 U.S.C.A. § 7107(b) (West 2002) (noting that the Board may only decide an appeal after affording the Veteran an opportunity for a hearing); see also 38 C.F.R. §§ 20.700 (a), 20.703 (2010).

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and inquire as to whether she has had any treatment for her cervical and/or thoracolumbar spinal disorders since January 2010.  If the Veteran indicates that she has received any pertinent treatment, the RO/AMC should obtain and associate those records with the claims file.

2.  The RO/AMC should then schedule the Veteran for an appropriate comprehensive VA examination to determine the current nature and severity of both the Veteran's cervical and thoracolumbar spinal disabilities, as well as any chronic neurological manifestations associated with either of those disabilities.  

The examiner should be requested to perform any and all tests necessary and the results should be included in the examination report.  The examiner is requested to review the claims file, and following this review and the examination, the examiner should report complaints and clinical findings pertaining to the Veteran's cervical and thoracolumbar spinal disabilities in detail, including range of motion studies.  The examiner should also indicate whether the Veteran has additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability or incoordination, the extent of such limitation of motion, with regard to each of the Veteran's disabilities, should be stated in degrees.  Notation must also be made as to the degree of functional impairment attributable to the both the Veteran's cervical and thoracolumbar spinal disabilities.  

A clear rationale must be provided for all opinions expressed and a discussion of the facts and principles involved would be of considerable assistance to the Board.  Furthermore, the examiner should identify all chronic neurologic manifestations of the Veteran's service-connected cervical and thoracolumbar spinal disabilities and express their level of severity (i.e., slight, moderate, moderately severe, severe).  If possible, the examiner should delineate any impairment or dysfunction attributable to any other cause.

3.  Thereafter, the RO should attempt to clarify the status of the Veteran's Board hearing request.  If the Veteran indicates that she desires a hearing before the Board one should be scheduled. 

4.  Finally, after the accomplishment of all the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


